Citation Nr: 1207115	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-23 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an extension of the delimiting date beyond July 1, 2010 for education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill / MGIB). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 29, 1976 to June 30, 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 eligibility determination of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  In that determination, the RO set a delimiting date of July 1, 2010 for Chapter 30 education benefits. 

The Veteran was afforded an April 2011 hearing before the undersigned at the Seattle, Washington RO.  A transcript of the hearing is associated with the record.  That RO retains jurisdiction over the Veteran's claims.

The Veteran submitted additional evidence in April 2011 following the last review by the agency of original jurisdiction (AOJ).  It was accompanied by a waiver of review from the AOJ. 


FINDINGS OF FACT

1.  The Veteran had active service from June 29, 1976 to June 30, 2000; his delimiting period for receiving Chapter 30 education benefits expired on July 1, 2010. 

2.  The Veteran's application for an extension of the delimiting date was received in March 2010. 

3.  The Veteran was enrolled in an educational program on the semester system from June 7, 2010 to August 1, 2010.  

4.  The Veteran was not prevented from initiating or completing a chosen program of education within the applicable period of eligibility for MGIB benefits because of a physical or mental disability that did not result from his own willful misconduct. 


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Chapter 30 education benefits to August 1, 2010 are met, but not to any date beyond August 1, 2010.  38 U.S.C.A. §§ 3031(f)(1), 5103A (West 2002); 38 C.F.R. §§ 21.7050, 21.7051, 21.7135(s)(1)(2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this appeal.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004). 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable. 

In any event, at the April 2011 hearing, the undersigned identified the issue, and sought to elicit information in order to determine whether there was additional relevant evidence that could be obtained.  

Law and Factual Background 

In general, an individual may be entitled to educational assistance under Chapter 30 if he first entered on active duty as a member of the Armed Forces after June 30, 1985, or was eligible for educational assistance allowance under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence of record indicates that the Veteran first entered active duty in June 1976, therefore, he did not qualify for Chapter 30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), Veterans with remaining Chapter 34 eligibility may, under certain conditions, qualify for continued educational assistance under Chapter 30.  

For purposes of Chapter 34, the term ''eligible veteran'' means any veteran who (A) served on active duty for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and was discharged or released therefrom under conditions other than dishonorable; or (B) contracted with the Armed Forces and was enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and was discharged or released from such active duty under conditions other than dishonorable; or (C) was discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under clause (B) of this paragraph, because of a service-connected disability. 38 U.S.C.A. § 3452(a)(1). 

The requirement of discharge or release, prescribed in 38 U.S.C.A. § 3452(a)(1)(A) and (B), shall be waived in the case of any individual who served more than one hundred and eighty days in an active-duty status for so long as such individual continues on active duty without a break therein. 38 U.S.C.A. § 3452(a)(2). 

The Veteran had one hundred and eighty days in active-duty status following entrance into service on June 30, 1976.  He is eligible for Chapter 34 benefits.   
38 U.S.C.A. § 3452(a)(1)(A); Id. 

To convert Chapter 34 benefits to Chapter 30 benefits, a Veteran must have served on active duty at any time during the period between October 19, 1984, and July 1, 1985, and have continued on active duty without a break in service for three years after June 30, 1985, or have been discharged after June 30, 1985, for a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, convenience of the Government after serving 30 months of a three-year enlistment, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  In this case, the Veteran served on active duty during the period between October 19, 1984, and July 1, 1985, and continued on active duty without a break in service for approximately fifteen years after June 30, 1985. 

Thus, with his initial Chapter 34 eligibility, the Veteran was then eligible for Chapter 30 benefits when his Chapter 34 benefits expired pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 38 C.F.R. § 21.7044(a). 

The Veteran was separated from active duty on June 30, 2000.  The law provides a ten-year period of eligibility during which an individual may use his or her entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 21.7142.  For individuals whose eligibility is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-year period of eligibility is reduced by the amount of time equal to the time that the Veteran was not serving on active duty during the period beginning January 1, 1977, and ending June 30, 1985. 38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).  In this case, the Veteran was on active duty between January 1, 1977 and June 30, 1985.  Thus, his eligibility period for Chapter 30 benefits is not subject to any reduction.  

As applicable to this case, the general rule with regard to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a Veteran beyond 10 years from the date of the Veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a). 

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s). 

VA must receive a claim for an extended period of eligibility by the later of the following dates: (1) one year from the date on which a Veteran's original period of eligibility ended, or (2) one year from the date on which a Veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

The Veteran's period of active duty was from June 29, 1976 to June 30, 2000.  Ten years from the date of his discharge from active duty was July 1, 2010.  Therefore, his delimiting date is July 1, 2010. 

Email correspondence showed that the Veteran inquired about his eligibility for MGIB benefits in December 2008.  He received a MGIB eligibility certificate in November 2009 with a delimiting date of July 1, 2010.  

In March 2010, the Veteran requested an extension of his eligibility for MGIB benefits, and the claim was thus timely as it was received within the delimiting period.  He reported that he was not properly notified about the eligibility ending date and noted that it took over a year to receive his certificate of eligibility.  

The Veteran filed a VA Form 9 substantive appeal that was received by VA in June 2010.  He stated that he had difficulty in obtaining his certificate of eligibility due to lack of response by VA.  He also reported that he was unable to enroll earlier due to hardship from his wife's medical treatment for lung cancer.  He reported that he was the sole source of income for his family beginning in 2004 and could not participate in activities outside of work and home.  

VA issued an enrollment certification showing that the Veteran enrolled for six hours of undergraduate courses at Columbia Southern University in Orange Beach, Alabama, beginning June 7, 2010 through August 1, 2010.  A tuition payment was made by VA in June 2010.  

In September 2010, the Veteran stated that he had demonstrated hardship that warranted an extension of the delimiting date.  He reported that he was unable to complete his education program due to caring for wife while she was being treated for lung cancer.  

Medical records, dated in November 2010 and February 2011, showed that the Veteran's wife had lung cancer. 

At the April 2011 hearing, the Veteran reported that he did not have time to pursue educational opportunities prior to the delimiting date due to his wife's cancer treatment.  He stated that immediately after separation he was focused on obtaining employment.  

Then, in May 2004, his wife was diagnosed with lung cancer.  He continued to work, but did not consider additional schooling since he was his wife's primary caretaker and sole source of income.  His wife's cancer went into remission and he began thinking about school again.  He spoke to a counselor at Fort Lewis in August 2008 who told him to obtain a VA certificate of enrollment.  

It took extensive follow-up contacts between the Veteran and the Defense Department (DFAS) before he obtained the certificate in November 2009.  He reported working prior to and during his wife's illness, although he was able to take two and half months off from work when his wife was gravely ill.  While caring for his wife he could not have attended school and maintained full time employment.  

Analysis

Under the law, the Veteran's delimiting date was July 1, 2010, the first day of the month 10 years after his discharge from service.  The Veteran does not contend that he was prevented from initiating or completing his chosen program of education prior to July 1, 2010 because of any physical or mental disability on his part.  He testified that he was able to maintain his employment as a security guard and care for his wife during this period.   

He has provided persuasive evidence that the combination of having to work full time and care for his wife prevented him from attending school.

The statute and regulation; however, provide very specific reasons for extending the delimiting date.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s).  The statute and regulation provide for extensions when disability prevents an "eligible person" from completing a program of education, there is no provision for extending the delimiting date on the basis of another person's disability.  See id.

However, the record shows that at the time his benefits expired, the Veteran was enrolled in an educational program at Columbia Southern University in Orange Beach, Alabama toward completion of a bachelor's degree.  Because he had been enrolled in a course on a semester schedule that began June 7, 2010 and was scheduled to end August 1, 2010, the proper discontinuance is the last day of this course.  38 U.S.C.A. § 3031(f)(1); 38 C.F.R. § 21.7135(s)(1).  Accordingly, the Board finds that the Veteran is entitled to an extension of the delimiting date for educational assistance benefits to August 1, 2010.  Id.

The Board acknowledges the Veteran's contention that he experienced unnecessary delay in obtaining his certificate of eligibility.  However, the legal criteria governing the payment of education benefits are clear and specific, and the Board is, regrettably, bound by them.  

Notwithstanding VA's obligation to promptly inform the Veteran about basic eligibility or ineligibility for Chapter 30 educational assistance benefits, the remedy for breach of such obligation could not involve payment of benefits where statutory requirements for such benefits are not met. Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

In sum, the law and not the evidence is dispositive.  An extension of the delimiting date to August 1, 2010 is granted under the exception listed at 38 U.S.C.A. § 3031(f)(1).  An extension beyond August 1, 2010 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 3031. 


ORDER

Entitlement to an extension of delimiting date for educational assistance benefits pursuant to 38 U.S.C. Chapter 30 is granted to August 1, 2010 and no further. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


